COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                March 26, 2015
                              No. 10-14-00134-CR
                           MICHAEL DAVID FREDRICKSON
                                      v.
                              THE STATE OF TEXAS
                                       
                                center-4254500
                        From the 21[st] District Court
                            Burleson County, Texas
                            Trial Court No. 14,371
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error is presented.  Accordingly the trial court's judgment signed on February 28, 2014 is affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          Nita Whitener		
							Deputy Clerk